DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Objections/Rejections
The objection to the drawings. 
The objection to the specification.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (previously cited, US 2017/0008000) in view of Briscoe et al (previously cited, US 2004/0043479) (hereinafter “Briscoe”).
Regarding claim 1, Kim discloses a cell culture chip (FIGS. 9-12: chip 900 functionally equivalent to the claimed chip), comprising a bottom substrate and a base body part bonded onto the bottom substrate (FIGS. 9-12: chip 900 is formed of a bottom substrate (first plate;¶ [0049]) bonded to a base body part (second and third plates are considered to form the base body part; ¶¶ [0049]-[0052]), wherein the base body part comprises: 	a first surface and a second surface opposing the first surface (upper surface of the third plate and bottom surface of the second plate (wherein the bonded second and third plates correspond to the instant base body part); ¶ [0051]); 	a plurality of first portions configured to form a culture space and dispersedlyarranged at a plurality of places in a direction parallel to the first surface (FIGS. 9-12: chip 900 having a plurality of first portions having a plurality of reaction chambers 910; ¶¶ [0046]-[ [0053]-[0054]), 	 	 the plurality of first portions each comprises: 	a recessed region formed to extend in the direction parallel to the first surface on a side of the first surface (FIG. 9: each reaction chamber 910 includes a single channel 921; ¶ [0046]); and 	a plurality of opening grooves formed to penetrate the base body part from a plurality of places in the recessed region and reach the second surface (FIG. 9: opening grooves forming inlet 931 and outlet 932 and extending into the recess (921) and reaches the second surface; ¶ [0046]),	the bottom substrate and the first surface of the base body part are bonded together to form the culture space in which the recessed region is sandwiched between the bottom substrate and the base body part (¶¶ [0049]-[0052]), and 	wherein a bottom of the opening groove is formed by the bottom substrate (as discussed in ¶ [0048], the bottom substrate (first plate) is treated with a material on its upper surface so as to serve to gently conduct the PCR; thus, the bottom of the opening grooves penetrating the base body part is formed by the bottom substrate having a layer of material to aid the reaction within the recessed region, i.e., the bottom of the opening grooves are in fluidic communication with the upper surface of the bottom substrate treated with the material, and thus the bottom of the opening grooves  terminate at the upper surface of the bottom substrate).  
 	Kim does not explicitly disclose a cavity that penetrates the base body part from the first surface and reaches the second surface, in a region where the first portions are not formed; the cavity is configured such that at least a part of an end in the direction parallel to the first surface is positioned inside an outer edge of the base body part; and a bottom of the cavity is formed by the bottom substrate. 
 	Briscoe discloses a chip (FIGS. 5 and 6) comprising a bottom substrate (1002) and a base body part (FIG. 5: 1001) having a plurality of first portions having recessed regions (FIG. 5: chamber 1003), and a cavity formed in a region where the first portions are not formed (FIG. 5: air columns (1004)). At least a part of an end in the direction parallel to a first surface of the base body part is positioned inside an outer edge of the base body part (see FIGS. 5 and 6). A bottom of the cavity is formed by the bottom substrate (FIG. 5: cavity 1004).
 	In view of Briscoe, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated the cavity of Briscoe into the base body part of Kim for the purpose of thermally insulating adjacent reaction chambers. One of ordinary skill in the art would have made said modification for the purpose of preventing thermal cross-talk between the reaction chambers, as disclosed by Briscoe (¶¶ [0288]-[0289]). Further, it would have been obvious to one of ordinary skill in the art to have extended the cavity form the upper surface of the base body part to the bottom surface of the base body part so as thermally insulate the entire portion of the opening grooves and reaction chambers. 
Regarding claim 2, modified Kim further discloses wherein the base body part is constituted of a base body substrate having a rectangular shape and being a substrate different from the bottom substrate (FIGS. 9-12: chip 900 is formed of a bottom substrate (first plate;¶ [0049]) bonded to a base body part (second and third plates are considered to form the base body part; ¶¶ [0049]-[0052]),  	when viewed from a direction orthogonal to the first surface, the plurality of first portions are arranged in a matrix, respectively aligned in a first direction parallel to a first side part constituting the outer edge of the base body part and in a second direction parallel to a second side part constituting the outer edge and being different from the first side part (see Kim, FIGS. 10 and 11). 	Modified Kim discloses wherein the cavity is arranged between reaction chambers (Briscoe (¶¶ [0288]-[0289]), but does not explicitly disclose wherein the cavity is formed to extend in the first direction at a position between regions where the plurality of first portions are arranged in the first direction. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have arranged to have arranged the cavity of modified Kim to extend in a first direction at a position between regions where the plurality of first portions are arranged in the first direction, for the purpose of preventing thermal cross-talk between the plurality of first portions, as disclosed by Briscoe (¶¶ [0288]-[0289]).
Regarding claim 3, modified Kim discloses wherein the cavity is arranged between reaction chambers (Briscoe (¶¶ [0288]-[0289]), but does not explicitly disclose wherein the cavity is formed to extend in the first direction at a position outside, in the second direction, a region where the plurality of first portions is arranged in the first direction. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have arranged the cavity of modified Kim to extend in the first direction at a position outside, in the second direction, a region where the plurality of first portions is arranged in the first direction, for the purpose of preventing thermal cross-talk between the plurality of first portions and adjacent plurality of second portions and/or outside environment.
Regarding claims 4 and 9, modified Kim discloses the claimed cavity ((Briscoe (¶¶ [0288]-[0289]), but does not explicitly disclose wherein the cavity has one end in the first direction that reaches the first side part. However, making parts separable or rearranging parts is prima facie obvious absent evidence to the contrary.  M.P.E.P. § 2144.04 VI (C). One of ordinary skill in the art would have made said modification for the purpose of insulating desired section of the chip.
Regarding claims 5 and 10-12, modified Kim discloses wherein the plurality of opening grooves comprises a first opening groove (FIG. 11: inlet 931; ¶ [0046]) and a second opening groove formed at a position spaced apart from the first opening groove in the second direction (FIG. 11: outlet 932; ¶ [0046]), and  	the recessed region is formed to extend in the second direction to connect the first opening groove to the second opening groove (FIG. 11: channel 921 fluidically connected the inlet and outlet; ¶ [0046]). 
Response to Arguments
Applicant's arguments filed on 06/30/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument on pages 10 to 11 of the Remarks filed on 06/30/2022, as discussed in the rejection, the cell culture chip is formed of a bottom substrate (first plate) and a base body part (bonded second and third plates). As acknowledged by the Applicant, the opening grooves of Kim penetrate the base body part (second and third plates). The PCR chip (900) shown in Figures 9 to 12 includes first, second and third plates. Although the plates of the chip (900) are not individually illustrated by the figures of Kim, FIG. 9 shows a bottom surface forming the bottom of the plurality of opening grooves and the recessed region. Since Kim states in paragraph 49 that the first plate is treated with a material on its upper surface to enhance the PCR, the bottom surface illustrated in FIG. 9 is considered to the bottom substrate (first plate). As such, it is respectfully submitted that the bottom substrate defines the bottom of the opening grooves, and modified Kim discloses the bottom of the cavity is also defined by the bottom substrate. 	As to the Applicant’s argument regarding the Briscoe reference, Briscoe is relied upon for disclosing a cavity that extended through the base body part. The base body part (1001) of Briscoe includes a cavity (1004) that penetrates the base body from an upper surface to a bottom surface (FIG. 5). The cavity is covered by its bottom with a bottom substrate. Kim is the primary reference and discloses the claimed base body part and the bottom substrate. As such, it is respectfully submitted that the combination is proper and meets the claimed opening grooves and cavity.
With respect to claims 2-5 and 9-12, Applicant refers to the arguments presented with respect to claim 1 as presented earlier. In response, Applicant is directed to the reasons indicated above regarding why Applicant’s arguments are not persuasive and combinations of the cited references are proper.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799